Citation Nr: 9915257	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  98-11 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
February 1972.



FINDINGS OF FACT

1.  Service medical records reflect that a left knee disorder 
existed prior to service.

2.  Competent evidence of a permanent increase in severity of 
the veteran's left knee disorder during active service has 
not been presented.



CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
knee disorder is not well grounded.  38 U.S.C.A. §§ 1110, 
1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Upon enlistment examination dated in September 1969, the 
examiner noted traumatic effusion of the "right" knee in 
1965 with subsequent surgery.  Full range of motion was 
noted.  It was also noted the veteran claimed the knee was 
asymptomatic.  The report further reflects a notation that an 
orthopedic consultation in November 1969 revealed a stable 
knee.  A report of medical history dated in September 1969 
reflects a relevant history of traumatic effusion of the left 
knee in 1965 with subsequent cartilage removal.  Post-
exertion leg cramps were also noted.  A physical profile 
record dated in November 1971 reflects the veteran was 
assigned to duty with limitations because of 
pseudofolliculitis barbae.  Upon separation examination dated 
in February 1972, the veteran's systems were clinically 
evaluated as normal.  The veteran reported being in good 
health.

Service personnel records reflect a military occupational 
specialty of helicopter repairman.

Department of Veterans Affairs (VA) outpatient treatment 
records dated from January 1994 to June 1996 reflect various 
relevant assessments of uncontrolled diabetes, diabetic 
neuropathy, and vascular occlusive disease.  

Upon VA Agent Orange examination dated in June 1996, the 
examiner noted diagnoses of insulin dependent diabetes 
mellitus, diabetic neuropathy, and lipoma.

Upon VA neuropathy examination dated in July 1996, the 
veteran complained of weakness in his legs, preponderantly on 
the right.  The veteran reported pain and sensations in both 
legs, especially the right calf, up to the right thigh and 
possibly the right hip.  The examiner noted impressions of 
diabetic poly-neuropathy by history, diabetic mononeuritis 
multiplex of the right leg, and right hip disease.  

The veteran submitted photographs of himself and others taken 
while in the service.  

A VA radiology report of the left knee dated in July 1997 
reflects an impression of minimal degenerative changes 
involving mostly the left knee.  Upon VA joint examination 
dated in July 1997, the veteran complained of daily pain in 
the left knee and problems squatting.  The veteran also 
complained of incoordination because he tended to stumble 
when bearing his weight on his left leg.  Range of motion in 
the left knee was noted as 0 to 100 degrees.  The examiner 
noted a curved scar on the anterolateral aspect of the left 
knee for the removal of cartilage.  The examiner also noted 
pain and tenderness along the lateral and anterolateral joint 
margins and around the patella and patellar tendon.  It was 
noted the veteran got on and off of the table with 
difficulty.  The examiner noted the veteran had a mild 
increased valgus deformity of the left knee compared to the 
right, and he walked with a limp favoring the right lower 
extremity.  An impression of degenerative joint disease in 
the left knee, with status post surgery for torn lateral 
cartilage with increased valgus deformity of the left knee 
and also peripatellar pain, without any patellofemoral 
crepitus, but indicating some patellofemoral arthrosis, was 
noted.  

At his hearing before a member of the Board of Veterans' 
Appeals (Board) in May 1999, the veteran testified that he 
injured his knee in 1965 while playing football, but he had 
no problems with the knee when he entered the service.  
(Transcript, page 3).  The veteran stated he re-injured his 
knee during service while running an obstacle course when he 
slipped and the knee popped.  The veteran testified that he 
went to the dispensary and they put his leg in a cylinder 
cast.  The veteran also testified that while at the 
dispensary he was asked if he wanted to stay in the service 
or go home, and he said he wanted to stay.  The veteran 
stated he wore the cast for five weeks.  (Transcript, pages 
3-4).  The veteran testified that while in Vietnam, he had 
difficulty going up and down ladders in his position of 
helicopter repairman because of his knee and he took a job as 
a mail clerk.  (Transcript, page 5).  The veteran also 
testified he received treatment for his knee after discharge 
from the service in 1972 or 1973 and he drew workman's 
compensation.  (Transcript, pages 7-8).  The veteran stated 
his knees had not been right since discharge from the 
service, they would pop going up and down stairs and swell, 
but he worked with it because he had a family to feed.  
(Transcript, pages 11-12).  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § § 1110, 1153 (West 
1991); 38 C.F.R. § §  3.303, 3.306 (1998).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. §  
3.306(b).

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v.  Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that there is a duty to assist a veteran in the 
completion of his application for benefits under 38 
U.S.C.A.§  5103(a) (West 1991), depending on the particular 
facts in each case.  Beausoleil v. Brown, 8 Vet. App. 459 
(1996);  Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
facts and circumstances of this case are such that no further 
action is warranted.

Analysis

The veteran contends he is entitled to service connection for 
aggravation of a pre-existing left knee disorder.  

After careful consideration of the record, the Board 
concludes service connection for a left knee disorder is not 
warranted.  Upon enlistment examination and report of medical 
history dated in September 1969, a history of traumatic 
effusion of the left knee in 1965 with subsequent cartilage 
removal was noted.  The veteran reported the knee was 
asymptomatic at that time.  The enlistment examination report 
reflects a notation that an orthopedic consultation in 
November 1969 revealed a stable knee.  Upon separation 
examination dated in February 1972 the veteran's systems were 
clinically evaluated as normal and the veteran reported being 
in good health.  The record is silent for any competent 
evidence to suggest that the veteran's left knee disorder 
underwent a permanent increase in severity during active 
service.  

The Board also notes the record is silent for complaints of 
problems with the left knee until 1996, when the veteran 
complained of weakness in his legs, primarily the right.  
Additionally, the medical evidence subsequent to service does 
not suggest a link between the veteran's current left knee 
disorder and any incident of service. 
Unfortunately, the claim for service connection for a left 
knee disorder is supported solely by the contentions of the 
veteran.  However, the Court has made clear that a lay party 
is not competent to provide probative evidence as to matters 
requiring expertise regarding specialized medical knowledge, 
skill, training, or education.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1994).  Consequently, the veteran's lay 
assertion that his left knee disorder was caused or 
aggravated by his active service is neither competent nor 
probative of the issue in question.  While the veteran is 
competent to testify regarding the events that are alleged to 
have occurred during his active service, he is not competent 
to diagnose the etiology of his own left knee disorder.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Fluker v. Brown, 5 Vet. App. 296, 299 
(1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. 
Brown, 5 Vet. App. 93-95 (1993); and Clarkson v. Brown, 4 
Vet. App. 565, 657 (1993).  Thus, the veteran's claim is not 
well grounded and must be denied.  



ORDER

Service connection for a left knee disorder is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

